PER CURIAM:
In this claim, submitted upon the pleadings, claimant seeks payment of the sum of $110.64 in expenses incurred over and above the money advanced to him by the State to attend a conference in San Diego. Claimant traveled to an EEOC Con*118ference in San Diego as the chairman of the West Virginia Human Rights Commission.
Respondent’s Answer admits the validity and amount of the claim, and states that sufficient funds remained in its appropriation for the fiscal year in question from which the obligation could have been paid.
Accordingly, the Court makes an award to the claimant in the amount of $110.64.
Award of $110.64.